DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered.
Applicant’s amendment to the specification and abstract is accepted.
Applicant’s argument is that Falk and Abrari do not teach the new limitations to claims 1 and 9. Examiner notes that these limitations are not patentable and are addressed in a new rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, 7, 9-10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 7, 9-10, 13 and 15 each recites the limitations “about” which renders the claims indefinite because the term “about” in the claims is a relative term of degree which renders the claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example “about 40 percent” in claim 2 could actually read on “39.99 percent” or “40.02 percent” and  “between about 30 degrees and about 70 degrees” in claim 7 could actually read on “between 29.99 degrees and 70.02 degrees. The metes and bounds of the claims are unclear.
Claims 12, 14, 16 are indefinite by virtue of their dependence on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 7,559,745 B2) in view of Abrari (US 10,385,695 B2) et al. hereinafter Abrari.
Regarding claim 1, Falk teaches a rotor disk for a gas for a gas turbine engine comprising:
 	a disk body having a central bore (Figs. 1-3 and Falk, FIG. 2 annotated below) extending therethrough, the disk comprising a bore body (28) (Fig. 2, Col. 2, lines 40-50), that extends around the central bore (28), a web (Fig. 1 and Falk, FIG. 2 annotated below) that extends radially outward from the bore body having a decreased thickness relative to the bore body (Fig. 1 and Falk, FIG. 2 annotated below) and a peripheral rim that is located at a radially outer end of the web (Falk, annotated FIG. 3 below), the peripheral rim comprising blade mounting structures and configured to engage complementary mounting structures of rotors blades (20) (Fig. 1);
and the bore body having a bore cavity (34) (Figs. 1-3; Col. 2, lines 51-59) that is enclosed by the bore body and that extends continuously through the bore body and about an entire periphery of the central bore (Figs. 1-3 and Falk, FIG. 2 annotated below), the bore cavity having a central axis that forms about a circle around the central bore (Figs. 1-3 and Falk, FIG. 2 annotated below),
at least one bleed passage (36, 38) that intersects the bore cavity, the at least one bleed passage including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body (Fig. 1, Col. 3, lines 4-15).
Note that the limitation: “for a gas turbine engine” has been given a patentable weight because the limitation is contained in the preamble and also it is a statement of an intended use. 
Although Falk does not teach the disk body is formed as single monolithic piece, forming the disk as single monolithic piece is non-inventive and would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)  (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").


    PNG
    media_image1.png
    567
    746
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    371
    713
    media_image2.png
    Greyscale


Falk is directed to an impeller and does not specifically teach the blade mounting structures disposed wholly radially outward of the web as in a turbine or compressor components.
However, Abrari also directed to an impeller teaches Abrari teaches a rotor disk (20) for a gas for a gas turbine engine (Col. 3, line 38- Col. 4, line 10) comprising:
 a disk body having a central bore (26) (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10)  extending therethrough, the disk comprising a bore body (28) (Abrari, annotated FIG. 4 below), that extends around the central bore (26), a web (Abrari, FIG. 4 annotated below)  that extends radially outward from the bore body having a decreased thickness relative to the bore body (Figs. 2A-4 and Abrari, FIG. 4 annotated below) and a peripheral rim that is located at radially outer end of the web (Abrari, annotated FIG. 4 below), the peripheral rim comprising blade mounting structures for engaging complementary mounting structures of rotors blades (21). 
Although the disclosed embodiments in the reference are directed towards an impeller,  Col. 3, lines 50-53 recites: “The rotor 20 can be any one of a plurality of rotary gas turbine engine components such as impeller, a fan, a compressor component or a turbine component”. Turbine rotors and compressor rotors are known in the art to comprise peripheral rim comprising blade mounting structure in the form of a dovetail grooves or fir tree grooves located wholly radially outward of the rotor or disc for engaging complementary mounting structures of rotor blades. Thus Abrari inherently discloses “a peripheral rim that is located at a radially outer end of the web, the peripheral rim comprising blade mounting structures disposed wholly radially outward of the web and configured for engaging complementary mounting structures of rotors blades”).

    PNG
    media_image3.png
    405
    740
    media_image3.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to modify Falk such that the blade mounting structures is disposed wholly radially outward of the web and configured to engage the complementary mounting structures of rotor blades as taught by Abrari as all claimed parts were known and would have yielded none but and expected result; namely obtaining a rotor disc for use in a fan, turbine or a compressor component of  a gas turbine engine.
Regarding claim 4, Falk as modified by Abrari teaches all the claimed limitations as stated above in claim 1. Falk as modified by Abrari further teaches the at least one bleed passage has a width that is less than a width of the bore cavity (Falk, Figs.1-2).
Regarding claim 5, Falk as modified by Abrari teaches all the claimed limitations as stated above in claim 1. Falk as modified by Abrari further teaches the at least one bleed passage has a width that is less than about 50 percent of a width of the bore cavity (Falk, Figs.1-3).
Regarding claim 6, Falk as modified by Abrari teaches all the claimed limitations as stated above in claim 1. Falk as modified by Abrari further teaches multiples bleed passages (38) that intersect the bore cavity, each bleed passage including an inner an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body (Falk, Fig. 1, Col. 3, lines 4-15).
Regarding claim 7, Falk as modified by Abrari teaches all the claimed limitations as stated above in claim 6. Falk  as modified by Abrari further teaches each of the bleed passages extends at an angle of between about 30 degrees and about 70 degrees to a radial axis of the disk body (Figs. 1-3, see passage 38 in Figs. 1-3).
Claims 1-2, 4-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrari (US 10,385,695 B2) et al. hereinafter Abrari in view of Falk.
Regarding claim 1, Abrari teaches a rotor disk (20) for a gas for a gas turbine engine (Col. 3, line 38- Col. 4, line 10) comprising:
 	a disk body having a central bore (26) (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10)  extending therethrough, the disk comprising a bore body (28) (Abrari, annotated FIG. 4 above ), that extends around the central bore (26), a web (Abrari, annotated FIG. 4 above)  that extends radially outward from the bore body having a decreased thickness relative to the bore body (Figs. 2A-4 and Abrari, annotated FIG. 4 above) and a peripheral rim that is located at radially outer end of the web (Abrari, annotated FIG. 4 above), the peripheral rim comprising blade mounting structures for engaging complementary mounting structures of rotors blades (21). 
Although the disclosed embodiments in the reference are directed towards an impeller,  Col. 3, lines 50-53 recites: “The rotor 20 can be any one of a plurality of rotary gas turbine engine components such as impeller, a fan, a compressor component or a turbine component”. A turbine rotor or a compressor rotor are known in the art to comprise peripheral rim comprising blade mounting structure in the form of a dovetail grooves or fir tree grooves located wholly radially outward of the rotor or disc for engaging complementary mounting structures of rotor blades. Thus Abrari inherently discloses “a peripheral rim that is located at a radially outer end of the web, the peripheral rim comprising blade mounting structures disposed wholly radially outward of the web and configured for engaging complementary mounting structures of rotors blades”).
Abrari further teaches the bore body having a bore cavity (30) (Figs. 1-4; ) that is enclosed by the bore body and that extends continuously through the bore body and about an entire periphery of the central bore (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10)  ), the bore cavity having a central axis that forms about a circle around the central bore (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10).
Although Abrari does not teach the disk body is formed as single monolithic piece, forming the disk as single monolithic piece would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)  (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Abrari fails to teach:
at least one bleed passage that intersects the bore, the at least one bleed passage including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body. 
However, Falk teaches a rotor disk for a gas for a gas turbine engine comprising:
 	a disk body having a central bore (Figs. 1-3 and Falk, FIG. 2 annotated above) extending therethrough, the disk comprising a bore body (28) (Fig. 2, Col. 2, lines 40-50), that extends around the central bore (28), a web (Fig. 1 and Falk, FIG. 2 annotated below)  that extends radially outward from the bore body having a decreased thickness relative to the bore body (Fig. 1 and Falk, FIG. 1 annotated above) and a peripheral rim that is located at an outer end of the web, the peripheral rim comprising blade mounting structures for engaging complementary mounting structures of rotors blades (20) (Fig. 1);
and the bore body having a bore cavity (34) (Figs. 1-3; Col. 2, lines 51-59) that is enclosed by the bore body and that extends continuously through the bore body and about an entire periphery of the central bore (Figs. 1-3 and Falk, FIG. 2 annotated above), the bore cavity having a central axis that forms about a circle around the central bore (Figs. 1-3 and Falk, FIG. 2 annotated above).
Falk further teaches multiple bleed passages (36, 38) that intersect the bore cavity, each bleed passage including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body for cooling the rotor disk (Fig. 1, - Col. 3, lines 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Abrari by providing at least bleed passage that intersects the bore cavity as taught by Falk in order to provide a desirer cooling to the rotor disk (Falk, Fig. 1, Col. 3, lines 4-15).
Regarding claim 2, Abrari as modified by Falk teaches all the claimed limitations as stated above in claim 1. Abrari as modified by Falk further teaches a cross sectional area is taken in a cross-sectional plane perpendicular to the central axis.
Abrari as modified by Falk does not explicitly state the bore cavity is at least about 40 percent of the cross-sectional area of the bore body.
Abrari as modified by Falk does however disclose in Col. 3, lines 62-65 that the presence of the bore cavity helps reduce the weight of the rotor disk. That is the greater the size of the bore cavity the lesser the weight of the rotor disk.
Therefore, the size or the percentage of cross sectional area the bore cavity with respect the cross sectional area of the bore body is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that greater the cross sectional area of the bore cavity the lesser the weight of the rotor disk. Therefore, since the general conditions of the claim, i.e. the weight of the rotor disk is reduced by the presence of the bore cavity, was disclosed in the prior art by Abrari, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the before the effective filling date of the claimed invention time modify Abrari such that the bore cavity is at least about 40 percent of the cross-sectional area of the bore body to obtain a desired weight of the rotor disk.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding claim 4, Abrari as modified by Falk teaches all the claimed limitations as stated above in claim 1. Abrari as modified Falk further teaches the at least one bleed passage has a width that is less than a width of the bore cavity (Falk, Figs.1-2).
Regarding claim 5, Abrari as modified Falk teaches all the claimed limitations as stated above in claim 1. Abrari as modified Falk further teaches the at least one bleed passage has a width that is less than about 50 percent of a width of the bore cavity (Falk, Figs.1-3).
Regarding claim 6, Abrari as modified by Falk teaches all the claimed limitations as stated above in claim 1. Abrari as modified by Falk further teaches multiples bleed passages (38) that intersect the bore cavity, each bleed passage including an inner an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body (Fig. 1, Col. 3, lines 4-15).
Regarding claim 7, Abrari as modified Falk teaches all the claimed limitations as stated above in claim 1. Abrari as modified Falk further teaches each of the bleed passages extends at an angle of between about 30 degrees and about 70 degrees to a radial axis of the disk body (Falk, Figs. 1-3).
Regarding claim 8, Abrari as modified Falk teaches all the claimed limitations as stated above in claim 6. Abrari as modified Falk does not specifically state at least a pair of the bleed passages are aligned along a same line opposite of the bore cavity.
Falk does however further state the bleed passages “can be located and sized to obtain the desired cooling for the particular application” (Col. 3, lines 12-15). It appears from Falk that the location of the bleed passages is a matter of a design choice and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Abrari such that at least a pair of the bleed passages are aligned along a same line opposite of the bore cavity in order to obtain a desired cooling for the rotor disk.
Regarding claims 9 and 10, Abrari teaches a rotor disk (20) for a gas for a gas turbine engine (Col. 3, line 38- Col. 4, line 10) comprising:
 	a disk body having a central bore (26) (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10)  extending therethrough, the disk comprising a bore body (28) (Abrari, annotated FIG. 4 above), that extends around the central bore (26), a web (Abrari, FIG. 4 annotated above)  that extends radially outward from the bore body having a decreased thickness relative to the bore body (Figs. 2A-4 and Abrari, FIG. 4 annotated above) and a peripheral rim that is located at a radially outer end of the web (Abrari, annotated FIG. 4 above), the peripheral rim comprising blade mounting structures for engaging complementary mounting structures of rotors blades (21).
 Although the disclosed embodiments in the reference are directed towards an impeller,  Col. 3, lines 50-53 recites: “The rotor 20 can be any one of a plurality of rotary gas turbine engine components such as impeller, a fan, a compressor component or a turbine component. Turbine rotors or a compressor rotors are known in the art to comprise peripheral rim comprising blade mounting structures in the form of a dovetail grooves or fir tree grooves located wholly radially outward of the rotor or disc for engaging complementary mounting structures (dovetail blade root or fir tree blade root) of rotor blades. Thus Abrari inherently discloses “a peripheral rim that is located at a radially outer end of the web, the peripheral rim comprising blade mounting structures disposed wholly radially outward of the web and configured for engaging complementary mounting structures of rotors blades”).
Abrari further teaches the bore body having a bore cavity (30) (Figs. 1-4; ) that extends continuously through the bore body and about an entire periphery of the central bore (Figs. 2A-4; Col. 3, line 38- Col. 4, line 10)  ), the bore cavity is about a given percent of a cross-section area of the bore body, wherein the cross sectional area is taken in cross sectional plane perpendicular to a central axis of the bore cavity and extends radially (Figs. 24-3).
Although Abrari does not teach the disk body is formed as single monolithic piece, forming the disk as single monolithic piece would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)  (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Abrari does not explicitly state the bore cavity is at least about 25 or 40 percent of the cross-sectional area of the bore body. Abrari also fails to teach: at least one bleed passage that intersects the bore cavity including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body. 
Abrari does however discloses in Col. 3, lines 62-65 that the presence of the bore cavity helps reduce the weight of the rotor disk. That is the greater the size of the bore cavity the lesser the weight of the rotor disk.
Therefore, the size or the percentage of cross sectional area the bore cavity with respect the cross sectional area of the bore body is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that greater the cross sectional area of the bore cavity the lesser the weight of the rotor disk. Therefore, since the general conditions of the claim, i.e. the weight of the rotor disk is reduced by the presence of the bore cavity, was disclosed in the prior art by Abrari, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the before the effective filling date of the claimed invention time modify Abrari such that the bore cavity is at least about 25 or 40 percent of the cross-sectional area of the bore body to obtain a desired weight of the rotor disk.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Abrari as modified does not teach: at least one bleed passage that intersects the bore cavity, the at least one bleed passage including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body. 
However, Falk teaches a rotor disk for a gas for a gas turbine engine comprising:
 	a disk body having a central bore (Figs. 1-3 and Falk, FIG. 2 annotated above ) extending therethrough, the disk comprising a bore body (28) (Fig. 2, Col. 2, lines 40-50), that extends around the central bore (28), a web (Fig. 1 and Falk, FIG. 2 annotated below)  that extends radially outward from the bore body having a decreased thickness relative to the bore body (Fig. 1 and Falk, FIG. 1 annotated above) and a peripheral rim that is located at a radially outer end of the web, the peripheral rim comprising blade mounting structures for engaging complementary mounting structures of rotors blades (20) (Fig. 1);
and the bore body having a bore cavity (34) (Figs. 1-3; Col. 2, lines 51-59) that is enclosed by the bore body and that extends continuously through the bore body and about an entire periphery of the central bore (Figs. 1-3 and Falk, FIG. 2 annotated above), the bore cavity having a central axis that forms about a circle around the central bore (Figs. 1-3 and Falk, FIG. 2 annotated above).
Falk further teaches multiple bleed passages (36, 38) that intersect the bore cavity, each bleed passage including an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body for cooling the rotor disk (Fig. 1, - Col. 3, lines 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Abrari by providing bleed passages that intersect the bore cavity as taught by Falk in order to provide a desirer cooling to the rotor disk (Falk, Fig. 1, - Col. 3, lines 415).
Regarding claim 12, Abrari as further modified by Falk teaches all the claimed limitations as stated above in claim 9. Abrari as further modified by Falk further teaches the at least one bleed passage has a width that is less than a width of the bore cavity (Falk, Figs.1-2).
Regarding claim 13, Abrari as further modified by Falk teaches all the claimed limitations as stated above in claim 9. Abrari as modified Falk further teaches the at least one bleed passage has a width that is less than about 50 percent of a width of the bore cavity (Falk, Figs.1-3).
Regarding claim 14, Abrari as further modified by Falk all the claimed limitations as stated above in claim 9. Abrari as further modified by Falk further teaches multiples bleed passages (36, 38) that intersect the bore cavity, each bleed passage including an inner an inner end that intersects the bore cavity and an outer end that intersects an outer surface of the bore body (Fig. 1, Col. 3, lines 4-15).
Regarding claim 15, Abrari as further modified by Falk teaches all the claimed limitations as stated above in claim 14. Abrari as further modified by Falk further teaches each of the bleed passages extends at an angle of between about 30 degrees and about 70 degrees to a radial axis of the disk body (Falk, Figs. 1-3).
Regarding claim 16, Abrari as further modified Falk teaches all the claimed limitations as stated above in claim 14. Abrari as further modified Falk does not specifically state at least a pair of the bleed passages are aligned along a same line opposite of the bore cavity.
Falk does however further state the bleed passages “can be located and sized to obtain the desired cooling for the particular application” (Col. 3, lines 12-15). It appears from Falk that the location of the bleed passages is matter of a design choice and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Abrari such that at least a pair of the bleed passages are aligned along a same line opposite of the bore cavity in order to obtain a desired cooling for the rotor disk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745



/Christopher Verdier/Primary Examiner, Art Unit 3745